DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-11, 15-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiatsis US20160198404.
	Regarding Claim 1, Tsiatsis discloses a control unit (sleep configurator 206, provisioning device 208 with deployment manager 210 of fig. 2, 3 and ¶s44, 45,47) in communication with at least one battery operated sensor(sensor 218 of fig.2 and ¶s37,52) .
Tsiatsis fails explicitly discloses a premises security system, the premises control unit comprising: processing circuitry configured to: configure at least one parameter for the at least one battery operated sensor, the configuration of the at least one parameter being based at least on data collected by the premises security system, the at least one parameter including at least sleep cycles for the at least one battery operated sensor.
However Tsiatsis discloses in fig.2 and ¶37 “each sensor node 218 may be understood as consisting of a number of sensors. Exemplary sensors may include one or more of temperature, smoke or carbon monoxide, precipitation, light, and motion sensing capabilities” 
Given that sensor sense parameters with respect to a location/premises, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to adapt Tsiatsis for use in premises security system for the safety of lives and property. 
Further Tsiatsis contemplates in fig. 2 and ¶47 in view of fig. 11 and ¶s86-87 a deployment manager 210 with control unit 1104, where control unit 1104 reads on processing circuitry. In fig.3 and ¶s 46-52 Tsiatsis a configuration process that run on the deployment manager 210, thus renders obvious “processing circuitry configured to: configure at least one parameter for the at least one battery operated sensor, the configuration of the at least one parameter being based at least on data collected by the premises security system, the at least one parameter including at least sleep cycles for the at least one battery operated sensor”
Therefore, it would have been obvious for one ordinary skill in art at the effective filling date of the invention to adapt system Tsiatsis to arrive at the claimed invention for general security and safety. 
Regarding Claim 5, Tsiatsis disclosures fig.2 and ¶74 /table 1 renders obvious wherein the data collected by the premises security system includes at least one of: a motion detection signal timestamp for each battery operated sensor; a security alarm panel arm state; at least one of a door sensor signal and timestamp; at least one of a window sensor signal and timestamp; at least one of a glass break signal and acoustic detector signal; a smoke detector signal; a video camera motion detection signal; a battery level for the at least one battery operated sensors; user analytics from a security alarm user interface; user global positioning system (GPS) information; a security system mode; an open schedule for a business associated with the premises security system; and a home automation schedule.
Regarding Claim 6, Tsiatsis discloses in fig. 7 and ¶71 “A purpose of this reconfiguration may be to enable a learning system that can adapt to application requests”. Thus renders obvious “wherein the processing circuitry is further configured to analyze the data collected by the premises security system using a machine learning algorithm to determine the configuration of the at least one parameter for the at least one battery operated sensor”.
Regarding Claim 7, Tsiatsis disclosures  in fig. 7 and ¶71 in view of server of ¶84 renders obvious wherein the configuration of the  at least one parameter for the at least one battery operated sensor is received from a server and is based at least on applying a machine learning algorithm to the data collected by the premises security system.
Regarding Claim 8, Tsiatsis disclosures  in fig. 7 and ¶71 in view of server of ¶s81, 84 renders obvious wherein the machine learning algorithm uses at least a functionality requirement(“not have enough battery life to fulfill a request” of ¶81) of the at least one battery operated sensor to determine the configuration of the at least one parameter for the at least one battery operated sensor.
Regarding Claim 9, Tsiatsis fails to disclose wherein the at least one battery operated sensor includes at least one PIR motion detector.
However, Tsiatsis discloses in fig. 2 and ¶37 “Exemplary sensors may include one or more of temperature, smoke or carbon monoxide, precipitation, light, and motion sensing capabilities”.
Therefore, it would have been obvious for one of ordinary skill in art at the effective filling date of the invention to include at least one PIR motion detector to enhance system versatility. 
Regarding Claim 10, Tsiatsis fails to disclose wherein the at least one battery operated sensor includes a contact sensor.
However, Tsiatsis discloses in fig. 2 and ¶37 “Exemplary sensors may include one or more of temperature, smoke or carbon monoxide, precipitation, light, and motion sensing capabilities”.
Therefore, it would have been obvious for one of ordinary skill in art at the effective filling date of the invention to include a contact sensor to enhance system versatility. 
Regarding Claim 11, it a method claim with limitation analogous to those claim1, thus rejected on similar grounds as claim 1. 
Regarding Claim 15,it is analogous to claim 5,  it is rejected on similar grounds as claim 5.
Regarding Claim 16,it is analogous to claim 6,  it is rejected on similar grounds as claim 6.
Regarding Claim 17,it is analogous to claim 7,  it is rejected on similar grounds as claim 7.
Regarding Claim 18,it is analogous to claim 8,  it is rejected on similar grounds as claim 8.
Regarding Claim 19,it is analogous to claim 9,  it is rejected on similar grounds as claim 9.
Regarding Claim 20,it is analogous to claim 10,  it is rejected on similar grounds as claim 10.
Regarding Claim 21, it a sysem claim with limitation analogous to those claim1, thus rejected on similar grounds as claim 1. 
Allowable Subject Matter
Claims 2-4, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685